Citation Nr: 0800879	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-38 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error in the award 
of death pension benefits in October 2003.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The decedent had recognized service with the Philippine 
Scouts from August 1946 to April 1949.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 2004 decision that determined that there had 
been clear and unmistakable error in the award of pension 
benefits.


FINDING OF FACT

The decedent served with the Philippine Scouts from August 
1946 to April 1949.


CONCLUSION OF LAW

The October 2003 decision granting pension to the appellant 
was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 101, 
107, 1521, 5107, 5109A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.105 3.203 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In July 2006, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the July 2006 letter 
provided to the appellant complied with requirements  VA's 
duty to notify and assist.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board notes thyat in this case the law controls and any 
VCAA error is harmless.

II.  Law and Regulations

A final decision may be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty.  38 U.S.C.A. § 106 (West 2002 & Supp. 2007).  "Active 
duty" is defined as full-time duty in the Armed Forces, which 
consists the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1, 3.6(a), (b) (2007).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2007).  In addition, the 
Secretary will pay pension for non-service-connected 
disability or death to the surviving spouse of a veteran of a 
period of war who met the service requirements prescribed in 
Section 1521(j) of Title 38, U.S. Code, or who at the time of 
death was receiving, or was entitled to receive, compensation 
or retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541 (West 2002 & Supp. 2007).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Based upon the foregoing laws and regulations, persons with 
service in the Philippine Commonwealth Army, U.S. Armed 
Forces, Far East, including the recognized guerrillas, or 
service with the Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability or death pension.  See 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40(b), (c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2007).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).


III.  Facts and Analysis

A review of the decedent's WD AGO Form 53 and WD AGO Form 100 
shows that he served with the Philippine Scouts from August 
1946 to April 1949.  

Persons with service in the Philippine Commonwealth Army, 
United States Armed Forces, Far East, including recognized 
guerrilla service, or service with the Special Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to death pension benefits.  See 38 U.S.C.A. § 107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.40(b), (c), (d) (2003 
and 2007).  

The Board therefore finds that there was CUE when the 
appellant was awarded non-service-connected pension benefits 
in October 2003 because based on the record and law at the 
time of the decision, the statutory and regulatory provisions 
were incorrectly applied and the error was undebatable and 
outcome determinable.  See Bustos, 179 F.3d at 138; Daniels, 
6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  Since 
the decedent served in the Philippine Scouts starting after 
1945, the appellant was not eligible for death pension 
benefits as a matter of law.  See 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40(b), (c), (d).  

The Board is bound by the pertinent laws and regulations.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002 & Supp. 2007); 
38 C.F.R. § 19.5 (2007).  The decision to award death pension 
benefits was unsupported by law or regulation and was clearly 
and unmistakably erroneous.


ORDER

The grant of death pension benefits was clearly and 
unmistakably erroneous.  The benefit sought on appeal is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


